Shulman, Presiding Judge.
This is an action on a fire insurance policy issued by appellant to appellees. The case was tried before a jury, which returned a verdict for appellant. Subsequently, the trial court granted appellees’ motion for new trial, and this appeal followed.
“[A] judgment granting a new trial is not a final judgment. . .” Henderson v. Henderson, 231 Ga. 208 (200 SE2d 867). While “[t]he grant of a new trial on special grounds involving a question of law is reviewable in a proper appeal [cit.] . . ., we cannot reach the merits of appellant’s contentions in this case [since] [n]o certificate of immediate review was obtained from the trial court nor application made to this court for interlocutory review. [Cits.]” Moore v. Williams, 163 Ga. App. 595 (295 SE2d 866); Young v. Warren, 155 Ga. App. 362 (270 SE2d 897); OCGA § 5-6-34 (b).

Appeal dismissed.


McMurray, C. J., and Birdsong, J., concur.